Appleton, C. J.
This is an action of trespass guare clausum,„ The defendant pleaded the general issue and filed a brief statement, in which he alleged that the plaintiff was using the premises from which he was ejected for unlawful purposes and in violation of the laws of Maine, and that the acts complained of were done by the direction of the city marshal of the city of Portland.
The plaintiff demurred to the defendant’s plea, which the court adjudged good. The general issue duly pleaded could not be adjudged other than a good plea. The demurrer is not to the brief statement. It is not necessary to consider whether that is good or not, as the demurrer does not reach it and no exceptions are taken to its sufficiency. Exceptions overruled.
Walton, Daneorth, Virgin and Peters, JJ., concurred.